Order entered October 6, 2016




                                         In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                   No. 05-16-00993-CV

        GALE C. HUTCHINSON AND JENNIFER A. HUTCHINSON, Appellants

                                           V.

    JUDGE MIKE YARBROUGH AND HP TEXAS LLC DBA HYPERION HOMES,
                            Appellees

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01011-2016

                                        ORDER
       We DENY appellee Judge Mike Yarbrough’s October 4, 2016 motion to dismiss appeal

for want of prosecution.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE